Order entered May 28, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01388-CR

                         MARCUS LEE HOLMQUIST, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR13-0496

                                         ORDER
       Appellant’s May 22, 2014 fourth motion to extend the time to file appellant’s brief is

GRANTED.       Appellant’s brief received by the Clerk of the Court on May 23, 2014 is

DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE